Citation Nr: 0532115	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 6, 2001 
for the grant of non-service connected pension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran reported active service from September 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The March 2003 rating decision 
established an effective date for the grant of non-service 
connected pension of September 13, 2001.  By rating decision 
dated in May 2003, the effective date was changed to July 6, 
2001.  The veteran has continued to appeal, seeking a higher 
rating.

In March 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran filed his claim seeking entitlement to non-
service connected pension on July 6, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 6, 2001 
for a grant of non-service connected pension have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
November 2002 that told him what was necessary for his claim 
to be granted.  In addition, by virtue of the rating decision 
on appeal, the statement of the case (SOC) and the 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claim seeking and 
effective date earlier than July 6, 2001 was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's November 2002 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  The letter 
also informed him that the effective date of the grant of 
non-service connected pension was September 13, 2001 because 
that was the date of the claim.  This date was later changed 
to July 6, 2001 and the veteran was informed of the reasons 
and bases for the new date by rating decision dated in May 
2003.

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit any evidence in his 
possession that pertains to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the May 2003 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records and 
private treatment records.  The veteran has not indicated 
that there is any additional evidence available to help 
support his claim for an earlier effective date for the grant 
of non-service connected pension.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Effective Date.

With regard to claims for pension VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation or 
pension will be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  The regulations 
provide the same, that the effective date of a claim for 
disability compensation or pension shall be the day following 
release from active service if the claim is received within 
one year after separation from service; otherwise date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2005).  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2004).  The 
regulations provide that VA treatment can be considered an 
informal claim if it is a claim for increase, or a claim to 
reopen a previously denied claim.  The current claim is not a 
claim for increase or a claim to reopen a previously denied 
claim.  

The record reflects that on November 24, 1997, the veteran 
filed a claim for disability benefits.  It was unclear 
whether this claim included a claim for non-service connected 
pension, because the veteran included income and financial 
information on his application.  In April 1998, the RO sent a 
letter asking the veteran if he was applying for non-service 
connected pension and asking him to complete a VA Form 21-527 
to finalize his formal claim for pension.  The veteran did 
not return a completed form 21-527 within a year of November 
24, 1997.  On February 11, 2000 the veteran wrote a letter 
asking about the status of his claim for pension.  On 
February 28, 2000, the RO sent a letter acknowledging the 
veteran's informal claim for pension and asking him to 
finalize the claim by completing a VA Form 21-527.  The 
veteran did not complete the form 21-527 within a year of 
February 11, 2000.  On July 6, 2001, the veteran again wrote 
a letter reiterating his desire to apply for non-service 
connected pension.  This time the veteran completed his 
formal claim by submitting a VA form 21-527 on September 13, 
2001.

The regulations specifically provide that the effective date 
of a claim for compensation will be the date of receipt of 
claim, which in this case is July 6, 2001.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The 
regulations specifically provide that any communication from 
a veteran indicating an intent to apply for a benefit may be 
considered an informal claim.  38 C.F.R. § 3.155 (2005).  
This regulation also states that upon receipt of an informal 
claim, VA shall send the veteran an application for claim, 
and if a formal claim is made within one year of the informal 
claim, the effective date of the benefit shall be the date of 
the informal claim.  The veteran filed informal claims in 
November 1997 and February 2000 but in both cases, he failed 
to submit a formal application within one year, despite being 
sent a letter asking him to do so.  Because he did not 
finalize the claim within one year of these dates, there is 
no basis for an effective date earlier than July 6, 2001. The 
Board acknowledges that the veteran has suffered from his 
disability for a long time and that he feels he should be 
entitled to an effective date earlier than July 6, 2001, 
however, there is no basis in the law or regulations for an 
earlier effective date.  The law and the regulations are 
controlling in this case.  Sabonis, 6 Vet. App. 426.  
Therefore, the Board finds that the criteria for assignment 
of an effective date earlier than July 6, 2001 for the grant 
of entitlement to non-service connected pension are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


ORDER

Entitlement to an effective date earlier than July 6, 2001 
for the grant of non-service connected pension is denied.



	                        
____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


